DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4, 6-11, 13-17, 21-22, 30-31 and 47-63 are pending. 

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

Response to Arguments

3.	Applicant’s arguments, see Remarks, filed 06/20/2022, with respect to the rejection(s) of claim(s) 1-4, 6-11, 13-17, 21-22, 30-31 and 47-63 under 35 U.S.C. 103 as being unpatentable over LEE et al, US 2015/0215076 in view of Lee et al, US 2009/0201798 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over LEE et al, US 2015/0215076 in view of LEE et al, US 2017/0094688 hereafter ‘4688.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-3, 8-10, 30-31, 47-50 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al, US 2015/0215076 hereafter ‘5076 in view of LEE et al, US 2017/0094688 hereafter ‘4688. 

As for claim 1, ‘5076 discloses:
A random access response method, applied to a base station, comprising: 
transmitting a random access response message to user equipment (UE) (LEE, FIG. 4, [0067]-[0068], Transmitting information indicating an amount of available radio resources from an eNode-B to the UE),
wherein a medium access control protocol data unit (MAC PDU) of the random access response message comprises at least two sequentially arranged medium access control sub-protocol data units (MAC subPDUs) (‘5076, FIG. 5, [0082], The MAC PDU including at least two MAC subPDUs: RLC PDU 1(MAC SDU) and RLC PDU 2(MAC SDU) as shown in figure 5).

‘5076 does not explicitly disclose each of the at least two MAC subPDUs comprises an MAC subheader and a medium access control random access response (MAC RAR) corresponding to and immediately following the MAC subheader.

However, ‘4688 discloses each of the at least two MAC subPDUs comprises an MAC subheader and a medium access control random access response (MAC RAR) corresponding to and immediately following the MAC subheader (‘4688, FIG. 7, [0130], Each MAC PDU comprises a MAC header and a MAC RAR).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘5076 with each of the at least two MAC subPDUs comprises an MAC subheader and a medium access control random access response (MAC RAR) corresponding to and immediately following the MAC subheader to provide 

As for claim 2, ‘1798 discloses:
At least one MAC subPDU comprises a type 1 MAC subPDU, the type 1 MAC subPDU comprises only a first MAC subheader (‘1798, FIG. 12, [0091], [0092], The option/type 1 MAC RAR and the option/type 1 MAC sub-header).

As for claim 3, ‘1798 discloses:
The random access response method according to claim 9, wherein the first MAC subheader is a subheader comprising a back off indicator (BI) or an MAC subheader for responding to an Msgl based system information request (‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

As for claim 8, LEE discloses:
A random access response method, applied to user equipment (UE), comprising: 
receiving a random access response message transmitted by a base station (LEE, FIG. 4, [0067]-[0068], Receiving at the UE information indicating an amount of available radio resources transmitting by an eNode), 
wherein a medium access control protocol data unit (MAC PDUs) of the random access response message comprises at least two medium access control sub-protocol data unit (MAC subPDU) (‘5076, FIG. 5, [0082], The MAC PDU including at least one MAC subPDU: RLC PDU 1(MAC SDU) and RLC PDU 2(MAC SDU) as shown in figure 5). 
‘5076 does not explicitly disclose each of the at least two MAC subPDUs comprises an MAC subheader and a medium access control random access response (MAC RAR) corresponding to and immediately following the MAC subheader.

However, ‘4688 discloses each of the at least two MAC subPDUs comprises an MAC subheader and a medium access control random access response (MAC RAR) corresponding to and immediately following the MAC subheader (‘4688, FIG. 7, [0130], Each MAC PDU comprises a MAC header and a MAC RAR).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘5076 with each of the at least two MAC subPDUs comprises an MAC subheader and a medium access control random access response (MAC RAR) corresponding to and immediately following the MAC subheader to provide improved synchronization. 

As for claim 9, ‘1798 discloses:
The MAC PDU comprises a type 1 MAC subPDU, the type 1 MAC subPDU comprises only a first MAC subheader (‘1798, FIG. 12, [0091], [0092], The option/type 1 MAC RAR and the option/type 1 MAC sub-header).

As for claim 10, ‘1798 discloses:
The random access response method according to claim 9, wherein the first MAC subheader is a subheader comprising a back off indicator (BI) or an MAC subheader for responding to an Msgl based system information request (‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

As for claim 30, ‘5076 discloses:
A base station, comprising: a storage, a processor and a computer program stored in the storage configured to be executed by the processor, wherein, the processor is configured to execute the computer program, to implement the method according to any one of claims claim 1 (‘5076, FIG. 2, [0007], [0022], The eNB including a processor fpr executing software).

As for claim 31, ‘5076 discloses:
A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement the method according to any one of claims claim 1 (‘5076, FIG. 2, [0007], [0022], The eNB including a processor fpr executing software).

As for claim 47, ‘5076 discloses:
User equipment (UE), comprising: a storage, a processor and a computer program stored in the storage and configured to be executed by the processor, wherein, the processor is configured to execute the computer program, to implement steps of the method according to any one of claim 8 (‘5076, claim 6. The UE including the processor).

As for claim 48, ‘5076 discloses: A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of the method according to any one of claim 8 (‘5076, claim 6. The UE including the processor).

As for claim 49, ‘5076 discloses:
The MAC PDU comprises a type 1 MAC subPDU, the type 1 MAC subPDU comprises only a first MAC subheader (‘5076, FIG. 5, [0082], The MAC PDU including at least one MAC subPDU: RLC PDU 1(MAC SDU).

As for claim 50, ‘1798 discloses:
The first MAC subheader is a subheader comprising a back off indicator (BI) (‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

As for claim 54, ‘5076 discloses:
The MAC PDU comprises a type 1 MAC subPDU, the type 1 MAC subPDU comprises only a first MAC subheader (‘5076, FIG. 5, [0082], The MAC PDU including at least one MAC subPDU: RLC PDU 1(MAC SDU).

5.	Claims 4, 6-7, 11, 13-14, and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al, US 2015/0215076 hereafter ‘5076 in view of Lee et al, US 2009/0201798 hereafter ‘1798 as applied to claims 1 and 8 above, and further in view of Lee et al, US 2009/0059858 hereafter ‘9858. 

As for claim 4, ‘1798 discloses:
Wherein in case that the first MAC subheader is a subheader comprising a back off indicator (BI) in the random access response message (‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

The combination of ‘5076 and ‘1798 does not explicitly disclose the type 1 MAC subPDU is arranged before other MAC subPDUs.

However, ‘9858 discloses the type 1 MAC subPDU is arranged before other MAC subPDUs (‘9858, FIG. 9, As shown in figure 9 “type 1” arranged before “type 2”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘5076 and ‘1798 with the type 1 MAC subPDU is arranged before other MAC subPDUs as disclosed by ‘9858 to prevent the resources from being unnecessarily wasted (‘9858, [0003]).

As for claim 6, ‘9858 discloses:
wherein in case that the first MAC subheader is an MAC subheader for responding to an Msgl based system information request, the type 1 MAC subPDU is located at a predetermined position of the MAC PDU of the random access response message (‘9858, FIG. 9, [0079], As shown in figure 9 “type 1” arranged in a predetermined position located before “type 2”).

As for claim 7, ‘9858 discloses:
The predetermined position is a position before all type 2 MAC subPDUs, or a position after all the type 2 MAC subPDUs, wherein the type 2 MAC subPDU comprises an MAC subheader and a corresponding MAC RAR (‘9858, FIG. 9, [0079], As shown in figure 9 “type 1” arranged in a predetermined position located before the plurality of “type 2”).

As for claim 11, ‘1798 discloses:
Wherein in case that the first MAC subheader is a subheader comprising a back off indicator (BI) in the random access response message (‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

The combination of ‘5076 and ‘1798 does not explicitly disclose the type 1 MAC subPDU is arranged before other MAC subPDUs.

However, ‘9858 discloses the type 1 MAC subPDU is arranged before other MAC subPDUs (‘9858, FIG. 9, As shown in figure 9 “type 1” arranged before “type 2”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘5076 and ‘1798 with the type 1 MAC subPDU is arranged before other MAC subPDUs as disclosed by ‘9858 to prevent the resources from being unnecessarily wasted (‘9858, [0003]).

As for claim 13, ‘9858 discloses:
wherein in case that the first MAC subheader is an MAC subheader for responding to an Msgl based system information request, the type 1 MAC subPDU is located at a predetermined position of the MAC PDU of the random access response message (‘9858, FIG. 9, [0079], As shown in figure 9 “type 1” arranged in a predetermined position located before “type 2”).

As for claim 14, ‘9858 discloses:
The predetermined position is a position before all type 2 MAC subPDUs, or a position after all the type 2 MAC subPDUs, wherein the type 2 MAC subPDU comprises an MAC subheader and a corresponding MAC RAR (‘9858, FIG. 9, [0079], As shown in figure 9 “type 1” arranged in a predetermined position located before the plurality of “type 2”).

As for claim 51, ‘1798 discloses:
Wherein in case that the first MAC subheader is a subheader comprising a back off indicator (BI) in the random access response message (‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

The combination of ‘5076 and ‘1798 does not explicitly disclose the type 1 MAC subPDU is arranged before other MAC subPDUs.

However, ‘9858 discloses the type 1 MAC subPDU is arranged before other MAC subPDUs (‘9858, FIG. 9, As shown in figure 9 “type 1” arranged before “type 2”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘5076 and ‘1798 with the type 1 MAC subPDU is arranged before other MAC subPDUs as disclosed by ‘9858 to prevent the resources from being unnecessarily wasted (‘9858, [0003]).

As for claim 52, ‘1798 discloses:
The combination of ‘5076 and ‘1798 does not explicitly disclose wherein in case that the first MAC subheader is an MAC subheader for responding to an Msgl based system information request, the type 1 MAC subPDU is located at a predetermined position of the MAC PDU of the random access response message.

However, ‘9858 discloses wherein in case that the first MAC subheader is an MAC subheader for responding to an Msgl based system information request, the type 1 MAC subPDU is located at a predetermined position of the MAC PDU of the random access response message subPDUs (‘9858, FIG. 9, As shown in figure 9 “type 1” arranged before “type 2”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘5076 and ‘1798 with wherein in case that the first MAC subheader is an MAC subheader for responding to an Msgl based system information request, the type 1 MAC subPDU is located at a predetermined position of the MAC PDU of the random access response message as disclosed by ‘9858 to prevent the resources from being unnecessarily wasted (‘9858, [0003]).

As for claim 53, ‘1798 discloses:
The combination of ‘5076 and ‘1798 does not explicitly disclose the predetermined position is a position before all type 2 MAC subPDUs, or a position after all the type 2 MAC subPDUs, wherein the type 2 MAC subPDU comprises an MAC subheader and a corresponding MAC RAR.

However, ‘9858 discloses the predetermined position is a position before all type 2 MAC subPDUs, or a position after all the type 2 MAC subPDUs, wherein the type 2 MAC subPDU comprises an MAC subheader and a corresponding MAC RAR (‘9858, FIG. 9, As shown in figure 9 “type 1” arranged before “type 2”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘5076 and ‘1798 with the predetermined position is a position before all type 2 MAC subPDUs, or a position after all the type 2 MAC subPDUs, wherein the type 2 MAC subPDU comprises an MAC subheader and a corresponding MAC RARas disclosed by ‘9858 to prevent the resources from being unnecessarily wasted (‘9858, [0003]).

Allowable Subject Matter

6.	Claims 15-17, 21-22 and 55-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rune, US 2017/0135134 discloses the MAC PDU header comprises one MAC subheader, for each MAC RAR that is included in the RAR PDU.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based co                                             llaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469